DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 12 April 2022 for the application filed 10 December 2019. Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2018/066005, filed 15 June 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (GB1709531.6, filed 15 June 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Group I (Claims 1-15) drawn to a method for determining one or more buffer composition recipes for a chromatography apparatus in the reply filed on 12 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement (Applicant traversed only on “the basis that a search for one group would identify references material to the other groups, and therefore, would not pose an undue burden on the examiner”), the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 April 2022.

Claim Objections
Claim 1 is objected to because of the following informalities:
“selecting a second subset from the total set of buffer compositions which has corresponding pH values and conductivity values that optimize the first objective function”.
Claim 7 is objected to because of the following informalities:
Add a period to the end of the claim.
Claim 10 is objected to because of the following informalities:
“selecting a third subset from the second subset, wherein the third subset optimizes the second objective function”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 10, there is insufficient antecedent basis for “the chromatography device” recited in line 4 and line 6. Please amend as, e.g., “the chromatography apparatus [[device]]”.
Regarding Claim 12, the limitations “of acid” and “of base” in the phrase “…comprises constant first fractions of acid and varying second fractions of base” render the claim indefinite because it is unclear whether Applicant is referencing the “acid” and “base” introduced in Claim 5 or referencing a unique acid and a unique base. The Examiner will assume the former; please amend, e.g., “…comprises constant first fractions of the acid and varying second fractions of the base”.
	Regarding Claim 13, the limitations “of acid” and “of base” in the phrase “…comprises varying first fractions of acid and constant second fractions of base” render the claim indefinite because it is unclear whether Applicant is referencing the “acid” and “base” introduced in Claim 5 or referencing a unique acid and a unique base. The Examiner will assume the former; please amend, e.g., “…comprises varying first fractions of the acid and constant second fractions of the base”.
	Regarding Claim 14, the limitations “of acid”, “of base”, and “of salt solution” in the phrase “…comprises constant first fractions of acid and varying second fractions of base and varying fourth fractions of salt solution” render the claim indefinite because it is unclear whether Applicant is referencing the “acid” and “base” introduced in Claim 5 and “salt solution” introduced in Claim 6 or referencing a unique acid, a unique base, and a unique salt solution. The Examiner will assume the former; please amend, e.g., “…comprises constant first fractions of the acid and varying second fractions of the base and varying fourth fractions of the salt solution”.
	Regarding Claim 15, there is insufficient antecedent basis for “fourth fractions of salt solution”. Claim 15 is constructed to be dependent on Claim 5; however, “a fourth fraction of… a salt solution” is introduced in Claim 6. The Examiner will assume Applicant intended to claim dependency from Claim 6. 
	Regarding Claim 15, the limitations “of acid”, “of base”, and “of salt solution” in the phrase “…comprises varying first fractions of acid and constant second fractions of base and varying fourth fractions of salt solution” render the claim indefinite because it is unclear whether Applicant is referencing the “acid” and “base” introduced in Claim 5 and “salt solution” introduced in Claim 6 or referencing a unique acid, a unique base, and a unique salt solution. The Examiner will assume the former; please amend, e.g., “…comprises varying first fractions of the acid and constant second fractions of the base and varying fourth fractions of the salt solution”.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim(s) recite(s) several abstract ideas, namely mental processes, and additional elements that do not amount to anything significantly more than the judicial exception.
These abstract ideas/mental processes are concepts performed in the human mind, which include observations, evaluations, judgements, and opinions. In this case, Claim 1 recites the steps of “obtaining design of experiment, DoE, data”, “obtaining results of experiment, RoE, data”, “obtaining prediction of experimental, PoE, data”, “obtaining a first objective function”, “selecting a second subset”, and “determining the one or more buffer composition recipes”. These steps involve actions that can be practically performed in the human mind and are considered steps in collecting, comparing, identifying, and analyzing information, which have been considered by the courts to be mental processes (Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011)). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same)
These judicial exceptions are not integrated into a practical application because the claimed steps of obtaining data and obtaining a function to choose an appropriate buffer recipe do not add meaningful limitations to the overall method as they are insignificant extra-solution activity. No further limitations or details have been provided beyond generic references to what types of data are being obtained; furthermore, no specifics beyond a general description of the “first objective function” has been claimed (i.e., “the first objective function being dependent on a pH value and a conductivity value”); additional dependent claims (i.e., Claims 2-4, 6-8, and 12-15) do not provide anything further beyond other mental processes or generic descriptors of functions. 
Even further the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because such additional limitations are anticipated by or obvious over the prior art. Namely, the claimed chromatography apparatus structure of Claim 1, the claimed steps of “running a first set of experiments by consecutively providing buffer compositions mixed according to each unique recipe indicated by the DoE data as the only input to the chromatography apparatus” in Claim 1, “running a second set of experiments by further consecutively providing the second subset of buffer compositions and the chemical sample as input to the chromatography [apparatus]” of Claim 10, and “performing chromatography of the chemical sample using at least one buffer composition mixed according to the one or more determined buffer composition recipes” of Claim 11, and the additional limitations concerning the makeup of the buffer (Claims 5 and 9) do not amount to anything significantly more than the judicial exception because such limitations are made obvious by BLANK et al. (WO 2011/037530 A1) as detailed in the subsequent 35 USC 103 prior art rejections. 
Applicant may overcome this rejection by specifically claiming the objective functions that are optimized to determine the appropriate buffer recipes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLANK et al. (WO 2011/037530 A1).
Regarding Claim 1, BLANK discloses a method and system for providing a liquid flow having pre-defined characteristics; said liquid flow is prepared by combining liquid flows from two or more component stock solutions (i.e., a set of buffer compositions… selected as a subset from a total set of buffer compositions within a design range) having known concentrations or other characteristics (i.e., obtaining design of experiment, DoE, data; pg. 11, line 32-pg. 12, line 7), in known or calculated ratios to produce said liquid flow with desired characteristics. Such characteristics are predicted based on calculations using known stock solution properties and are mixed according to predetermined recipes that can be adjusted if necessary (i.e., corresponding unique recipes; pg. 5, lines 16-26). BLANK further discloses the desired characteristics are pH and ionic strength/conductivity (i.e., wherein the… data is indicative of at least a pH value and a conductivity value; pg. 5, lines 28-34; pH: pg. 6, lines 1-30; conductivity: pg. 6, line 32-pg. 7, line 11). The described blending method and system is part of a larger chromatography system (i.e., a chromatography apparatus; pg. 4, lines 28-29; Claim 18) and the produced liquid flow is used as a buffer for the chromatography system (pg. 11, lines 26-27)
A programmed control system determines the relative proportions of each stock solution to be mixed together to obtain the desired liquid mixture/buffer by using a recipe (i.e., running a first set of experiments by… providing buffer compositions mixed according to each unique recipe indicated by the DoE data as the only input to the chromatography apparatus; pg. 12, lines 18-20). New stock solutions are prepared and used if measurements indicate stock solutions need to be adjusted or replaced (pg. 13, lines 25-27). Prepared/mixed solutions are then directed to an outflow whereby sensors monitor the produced buffer flow (i.e., obtaining results of experiment, RoE, data as output from the chromatography apparatus) to determine if the characteristics deviate from desired characteristics and whether the produced buffer flow would need to be remixed (pg. 14, line 33-pg. 15, line 2). The control system automatically calculates the appropriate mixing ratios to obtain a buffer having the desired characteristics using a predetermined equation or calculation recipe (i.e., obtaining a first objective function, the first objective function being dependent on a pH value and a conductivity value; pg. 14, lines 16-18). BLANK further discloses multiple blending systems in the chromatography apparatus for preparing multiple liquid mixtures (i.e., consecutively providing buffer compositions mixed according to each unique recipe; pg. 15, lines 4-9).
While BLANK is deficient in explicitly disclosing selecting a second subset from the total set of buffer compositions which [has] corresponding pH values and conductivity values [that] optimize the first objective function (or the subsequent step of determining the one or more buffer composition recipes utilizing said second subset), such a step would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention. BLANK discloses the overall process is an “iterative procedure” (pg. 11, line 1) and further discloses the use of sensors for monitoring the produced buffer flow for the desired characteristics such that the feedback from the sensors will allow for the control system to adjust the mixing recipes (pg. 11, lines 19-24). Thus, even though BLANK did not explicitly disclose selecting a second subset as claimed, one of ordinary skill in the art would find such a step to be obvious to practice especially if the initial selected recipe and produced buffer flow did not satisfy the desired buffer flow characteristics.
Regarding Claims 2 and 3, BLANK makes obvious the method of Claim 1. Applicant has broadly claimed “a pH objective function and a conductivity objective function” (Claim 2) and “a pH predictive function” and “a conductivity predictive function” (Claim 3); because Applicant has not indicated any specific details about such functions, the Examiner will by broadest reasonable interpretation consider these functions to be related to optimization functions obvious to one of ordinary skill in the art. Because BLANK further discloses controlling pH values and conductivity values based on the individual values/concentrations of the used stock solutions and the desired characteristics of the produced buffer flow (pH: pg. 6, lines 1-30; conductivity: pg. 6, line 32-pg. 7, line 11), BLANK is considered to describe the general conditions of the claim. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding Claim 4, BLANK makes obvious the method of Claim 1. BLANK further discloses predetermined recipes used for mixing the stock solutions (pg. 5, lines 20-26), up to four stock solutions (pg. 7, lines 18-20).
Regarding Claims 5, 6, 8, and 9, BLANK makes obvious the method of Claim 4. Pre-defined stock solutions include (i) an acid, (ii) a base, (iii) a salt, and (iv) water (i.e., wherein the first fluid is an acid, the second fluid is a base… and the third fluid is water; a fourth fraction of a fourth fluid, wherein the fourth fluid is a salt solution; a fourth fraction of a fourth fluid, wherein the fourth fluid is another solution; pg. 12, lines 14-16). BLANK further discloses Na2HPO4 and NaH2PO4 acid/base solutions (i.e., the second fluid is a base of the acid; wherein the acid and the base are a conjugate pair; pg. 15, line 20). Further, BLANK discloses mixing recipes that call for certain mixing ratios of each stock solution, e.g., to control for certain salt concentrations in the produced buffer flow (i.e., the first fraction and the second fraction are constrained by a given buffer concentration; pg. 13, lines 18-23).
Regarding Claim 7, BLANK makes obvious the method of Claim 6. BLANK further discloses the addition of salts is an effective way to control the conductivity (i.e., wherein the fourth fluid is used to adjust the conductivity; pg. 7, lines 7-8). Further, BLANK discloses mixing recipes that call for certain mixing ratios of each stock solution, e.g., to control for certain salt concentrations in the produced buffer flow (i.e., the first fraction and the second fraction are constrained by a given buffer concentration; pg. 13, lines 18-23).
Regarding Claim 10, BLANK makes obvious the method of Claim 1. BLANK further discloses the method and system produces buffer flows for chromatography (pg. 4, lines 28-29; pg. 7, lines 13-16) useful for separating samples (pg. 15, lines 11-14; Claim 17), e.g., protein separations (pg. 1, line 22). As is well-known to one of ordinary skill in the art, chromatography separations balance between quality and yield, i.e., a better resolved sample would result in increased purity but comes at the cost of lower throughput/yield and vice versa. BLANK discloses that buffers having specific pH and conductivity determine the selectivity of separations and thereby determines the purity and yield of a wanted substance in a sample (pg. 1, lines 19-24). 
While BLANK is deficient in explicitly disclosing running a second set of experiments and the claimed subsequent steps, such steps would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention. BLANK discloses the overall process is an “iterative procedure” (pg. 11, line 1) and further discloses the use of sensors for monitoring the produced buffer flow for the desired characteristics such that the feedback from the sensors will allow for the control system to adjust the mixing recipes (pg. 11, lines 19-24). Thus, even though BLANK did not explicitly disclose running a second subset as claimed, one of ordinary skill in the art would find such a step to be obvious to practice especially if the initial selected recipe and produced buffer flow did not satisfy the desired buffer flow characteristics to produce the desired sample separation results (e.g., yield and purity).
Regarding Claim 11, BLANK makes obvious the method of Claim 1. BLANK discloses the preparation of buffers chromatography (pg. 4, lines 28-29; pg. 7, lines 13-16).
Regarding Claims 12-16, BLANK makes obvious the method of Claim 5. Because Applicant has not indicated any specific details about the claimed unique recipes, the Examiner will by broadest reasonable interpretation consider these recipes to be related to optimization of mixing ratios obvious to one of ordinary skill in the art. Because BLANK further discloses controlling pH values and conductivity values based on the individual values/concentrations of the used stock solutions and the desired characteristics of the produced buffer flow (pH: pg. 6, lines 1-30; conductivity: pg. 6, line 32-pg. 7, line 11), BLANK is considered to describe the general conditions of the claims. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Further, BLANK discloses varying the ratios of each stock solution mixed to produce the buffer flow (pg. 13, lines 29-34). While the claimed methods of keeping one fraction constant and varying the other fractions are not explicitly claimed, one of ordinary skill in the art would find such steps to be obvious because such steps are considered simple optimization procedures that have known results, e.g., increasing the amount of acid would correspondingly decrease the pH. The claimed parameter is recognized as a result-effective variable as taught by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Absent showings that such steps would result in a result wholly unexpected, e.g., raising an acid ratio resulting in an increased pH, the claimed method steps would have been obvious to one skilled in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777